Per Curiam.
This is an appeal by the railroad commission of Washington from an order and judgment of the superior court of Thurston county, entered February 19, 1908, which judgment vacated and set aside an order made by the railroad commission on September 20, 1907, declaring the order of the commission to have been arbitrary, unreasonable, and unjust. The order of the commission which was set aside by the superior court had discontinued certain theretofore existing freight rates upon potato shipments, originating upon points on the railroad of the Oregon Railroad & Navigation Company, and on points on the railroad of the Spokane & Inland Railroad Company, and had also discontinued certain rates theretofore existing -from points within the state of Washington on the Great Northern Railway Company in Eastern Washington, and destined to Tacoma via the Great Northern road to Seattle and the Northern Pacific from Seattle to Tacoma. The order of the commission had substituted, in place of the canceled rates, certain joint rates between certain designated points of origin on the Oregon Railroad & Navigation railroad and Seattle & International Railway to Seattle or Tacoma, and also substituted a joint rate between the Great Northern and Northern Pacific upon shipments originating in Eastern Washington on the Great Northern' and going thence to Seattle via Great Northern, thence to Tacoma destination via Northern Pacific. The joint rates so promulgated were less than the rates which were abolished by the order of the commission.-
There is no contention made by the respondents in relation to the unconstitutionality of the commission act, although the appellants in the case, doubtless presuming that that question would be raised, have filed an elaborate brief in defense of the commission act. But *697the respondents content themselves with arguing the merits of the •case. The record in this case is exceedingly voluminous, comprising several large volumes and technical exhibits of all kinds. We have examined it with great care and much labor, and believing that no possible good could be accomplished by an analysis of the testimony in detail (which would require space beyond the reasonable limits of .any ordinary opinion), we content ourselves by saying that, from the examination which we have made, we are of the opinion that the judgment of the lower court should be affirmed, and it is so ordered.